999 F.2d 360
ENRON CORPORATION, Appellee,v.LAWYERS TITLE INSURANCE CORPORATION, Appellant.
No. 92-3497.
United States Court of Appeals,Eighth Circuit.
Submitted May 13, 1993.Decided July 20, 1993.

Robert J. Becker, Omaha, NE, argued, for appellant.
Jerrold Lee Strasheim, Omaha, NE, argued, for appellee.
Before BOWMAN and MAGILL, Circuit Judges, and HENDREN,* District Judge.
PER CURIAM.


1
We revisit this case a second time and affirm the district court's1 decision that Lawyers Title Insurance Corporation owed a duty to defend its insured Enron Corporation against a competing lien claimant under a title insurance policy based upon Virgin Islands and Third Circuit law.   The facts, issues, and law are fully explicated in our earlier decision, Enron Corp. v. Lawyers Title Ins. Corp., 940 F.2d 307 (8th Cir.1991).


2
We remanded to determine whether the DeChaberts' fifteen pleaded claims in Enron's Virgin Islands foreclosure action, on their face, state a claim potentially covered by the policy.   The district court, following our mandate and Virgin Islands law, found after a paragraph-by-paragraph examination of the pleaded claims, which were factual in nature, that the claims were potentially within policy coverage.   The court awarded Enron defense costs of $331,505.39 and reasonable costs of settlement of $67,975.06.


3
Lawyers Title again appeals, asserting the same claim of no duty to defend and conjoins this with a claim the district court erred in not considering the effect of exclusion 3(a) in examining the DeChaberts' claims.


4
We hold the district did examine the exclusion and did not err.   Further, Lawyers Title did not preserve the exclusion as a defense either in its answer to Enron's third amended complaint, App. at 19, or in the pretrial order, App. at 27.


5
Our review satisfies us that an extended opinion in this diversity action would have no precedential value and that the district court did not err.   Having carefully considered Lawyers Title's contentions and finding them to be without merit, we affirm the district court.   See 8th Cir.R. 47B.



*
 THE HONORABLE JIMM L. HENDREN, United States District Judge for the Western District of Arkansas, sitting by designation


1
 The Honorable William C. Cambridge, United States District Judge for the District of Nebraska